Citation Nr: 1242727	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left knee disability.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel




INTRODUCTION

The appellant had active duty for training in the Army National Guard from September 1982 to December 1982.  He then served in the Army from September 1997 until October 1997, when he received an uncharacterized discharge.  Although the appellant also claims to have been on active duty throughout the entire period from May 7, 1981, to May 7, 1984, no such period of extended service has been verified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 RO rating decision, which in pertinent part, denied service connection for left ankle and knee disabilities.  

The Board recognizes that, following the promulgation of the May 2009 rating action, the RO issued a November 2009 decision confirming and continuing the prior denial of the appellant's claims.  Nevertheless, the Board observes that this decision was issued less than one year after the May 2009 denial and that new and material evidence, comprised of lay statements and VA treatment records, was added to the claims file in the interim.  As such, the May 2009 denial never became final and, thus, the current appeal stems from that initial rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010) (holding that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim). 

Additionally, the Board observes that the appellant was afforded the opportunity to testify before a Decision Review Officer (DRO) in July 2010.  However, he declined to report on his scheduled hearing date.  Conversely, the appellant did appear for a hearing before the undersigned Veterans Law Judge (VLJ), which took place in May 2012 at the RO.  At that Travel Board hearing, the appellant submitted evidence material to his service connection claims, accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  Thereafter, the record was held open for 30 days in order to enable the appellant to submit additional evidence in support of his claims.  Following the expiration of that evidentiary window, the Board reviewed the updated claims file and remanded the issues on appeal for additional development.  As discussed in further detail below, the Board finds that there has been substantial compliance with its prior remand directives and, thus, appellate review may proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As a final introductory matter, the Board recognizes that, throughout the pendency of this appeal, the appellant has contended that the above-captioned disabilities are responsible, in part, for his inability to work.  The appellant's contentions in this regard are suggestive of an informal claim for a total disability rating based upon unemployability.  Nevertheless, the Board finds that, in light of the actions taken below, such a claim is neither on appeal nor subject to referral to the AOJ.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a left ankle disability was neither incurred in nor aggravated by the appellant's 1982 period of active duty for training, and is not otherwise related to any aspect of his qualifying active service.  

2.  The preponderance of the evidence shows that a left knee disability was neither incurred in nor aggravated by the appellant's 1982 period of active duty for training, and is not otherwise related to any aspect of his qualifying active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 101, 1131, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2012).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101, 1131, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist
 
VA has a duty to provide the appellant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the notice requirements regarding the above-captioned claims for service connection were accomplished in an August 2008 letter, which was mailed to the appellant prior to the initial adjudication of his claims.  The letter notified the appellant of the information and evidence needed to substantiate his claims, as well as his and VA's respective responsibilities for obtaining such evidence and information.  In addition, that letter advised the appellant of the particular elements for establishing a disability rating and an effective date, even though such notice was not required in light of the ultimate denial of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Next, relevant to the duty to assist, the appellant's service treatment records, as well as his pertinent VA treatment and examination reports, have been obtained and considered.  Additionally, the appellant has expressly acknowledged that he is not in receipt of Social Security Administration (SSA) benefits for any current disability, and the record does not otherwise show that there are any outstanding SSA records that are relevant to his left ankle and knee claims.  Accordingly, VA does not have an obligation to obtain any SSA records with respect to those claims.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010). 

Nor does VA have an obligation to obtain any other Federal or private records in connection with this appeal.  In its July 2012 remand, the Board expressly requested that the appellant identify all outstanding records of treatment for left ankle and knee problems since his 1982 period of active duty for training.  In response, the appellant submitted signed authorizations for the release of his providers' records for the period from August 20, 2010, to April 19, 2012.  Significantly, however, he did not submit any records of earlier or later private treatment in support of his claims.  Nor did he provide any information to enable the AOJ to request such records on his behalf.  Therefore, the Board finds that any failure to obtain those additional private treatment records - if, indeed, such records exist - is the direct result of his own inability or unwillingness to cooperate.  The Board reminds the appellant that the duty to assist is not a one-way street.  On the contrary, if the appellant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Next, the Board is cognizant that the duty to assist includes the duty to provide a medical examination or obtain a medical opinion where necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the appellant was afforded an August 2008 VA general medical examination that yielded findings relevant to his claims for left ankle and knee disabilities.  The Board recognizes that the August 2008 examiner did not furnish an opinion with respect to the etiology of those conditions.  As discussed in further detail below, the Board attempted to correct that deficiency by remanding for a follow-up VA examination and etiological opinion.  However, the appellant declined to report for his scheduled November 2012 examination, thereby thwarting VA's efforts to obtain a better medical opinion in support of his claims.  

Significantly, the appellant has not contended, and the record does not otherwise show, that he failed to receive proper notice of his scheduled November 2012 examination.  In any event, the Board notes that there is no evidence rebutting the presumption of regularity as it pertains to the appellant being given notice of his scheduled examination.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  Moreover, the mere assertion by an appellant or representative as to the non-receipt of notice of VA examination, coupled with the fact that there is no copy of VA's computer-generated notice in the claims file, is insufficient to rebut the presumption of regularity.  Further, because VA's regular practice does not include maintaining a hard copy of the examination notification letter, its absence from the claims file cannot be used as evidence to demonstrate that notice was not mailed.  However, even if VA practice were to include a copy of the notice letter in the claims file, the absence of such a letter would not rebut the presumption of regularity.  Kyhn v. Shinseki, 24 Vet. App. 228 (2012).  

As noted above, the appellant has not alleged any failure to receive notification of his scheduled November 2012 VA examination, even after being sent a supplemental statement of the case that expressly noted his failure to report for that examination.  Moreover, the Board observes that none of the correspondence concerning the scheduled examination, including the aforementioned supplemental statement of the case, has been returned as undeliverable.  Accordingly, absent any other evidence to the contrary, the Board finds that the presumption of regularity has not been rebutted and that VA has adequately met its duty to assist the appellant with respect to providing him with notice of his scheduled November 2012 examination.  Thus, VA is not required to afford the appellant another examination and opinion pursuant to 38 C.F.R. § 3.159(c)(4) (2012).  On the contrary, VA has no legal recourse but to decide the appellant's claims on the basis of the existing record.  38 C.F.R. § 3.655 (2012).  

Similarly, VA is precluded by law from scheduling the appellant for another DRO hearing in support of his claims.  Indeed, VA's governing regulations expressly provide that where, as here, an appellant fails to appear for a scheduled hearing without providing good cause or requesting postponement,  the case will be processed as though the hearing request had been withdrawn.  The appellant in this instance has declined to appear for his scheduled DRO hearing.  He has not provided good cause for his failure to report, nor requested that the hearing be rescheduled.  As such, no further opportunity for such a hearing is warranted.

Conversely, the appellant has appeared for a hearing before a VLJ in support of his claims.  In this regard, the Board acknowledges that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Significantly, however, the Court's holding in Bryant has been recently abrogated by the adoption of a final rule amending VA's hearing regulations to clarify that the provisions regarding hearings before the AOJ do not apply to hearings before the Board.  While initially subject to a repeal, that final rule has now been reinstated, effective June 18, 2012, and covers all Board decisions issued on or after August 23, 2011.  77 Fed. Reg. 23128 (April 18, 2012).  As such, that new regulation is applicable in the instant case.

Even if Bryant still had bearing on the appellant's claims, however, there would be no reason to delay adjudication for purposes of ensuring compliance with that precedential decision.  That is because the VLJ who presided over the appellant's hearing effectively complied with Bryant's directives by noting the basis of the prior determinations as well as the elements that were lacking to substantiate his claims.  Specifically, the VLJ advised the appellant of the three core elements required to support a claim for service connection - evidence of a current disability, in-service event or injury, and nexus - and then explained which elements (in-service injury and nexus) had not found lacking in his case.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, which might have been overlooked or was outstanding that might substantiate the claims.  Indeed, that VLJ not only elicited testimony from the appellant, which supported his assertions of a continuity of left ankle and knee symptomatology, but also held the record open for 30 days to allow him to submit additional evidence in regard to his claims.  Moreover, the appellant has not since asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the appellant, through his testimony, demonstrated that he had actual knowledge of those required elements.  Specifically, the appellant conveyed his understanding of the need for evidence that would corroborate his account of injuries incurred during active duty for training, which had persisted and worsened on an ongoing basis until the present day.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and, thus,  the Board can adjudicate the appellant's claims based on the current record.  

In light of the foregoing, the Board finds that the AOJ has substantially complied with the July 2012 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  Moreover, the Board finds that VA has fully satisfied the duty to assist in this instance.  Indeed, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims.


Service Connection for Left Ankle and Knee Disabilities

The appellant contends that he suffers from left ankle and knee disabilities that had their onset during his initial period of active duty for training in the National Guard.  As such, he maintains, service connection is warranted for both of those disabilities.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & 2012).  The definition of active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2012).  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (an appellant is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether an appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the appellant, and his demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board now turns to the pertinent evidence at issue in this appeal.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  The appellant asserts that, while on active duty for training in the autumn of 1982, he was performing a one-mile qualification run in boot camp when he accidentally stepped into a pothole.  As a result of this accident, the appellant now maintains, he incurred a severely twisted left ankle and a "buckled" left knee.  The appellant further asserts that these active-duty injuries gave rise to chronic left ankle and knee problems, which persisted throughout the remainder of his active service and have progressively worsened since that time.

The Board recognizes that the appellant's status as a layperson does not render him incompetent to report a history of left ankle and knee injuries incurred in boot camp.  See Davidson, 581 F.3d at 1318.  Moreover, while mindful that his account of injuries is not confirmed by his service treatment records, the Board observes that he has provided an explanation for failing to seek contemporaneous medical care.  Specifically, the appellant has stated that, as a young National Guardsman, he was afraid of being "kicked out" of boot camp if he complained about his chronic left ankle and knee pain.  The appellant is competent to report his reasoning in this regard.  Id.  Moreover, the Board finds his explanation to be facially plausible and therefore credible in the absence of contradictory evidence.  See Caluza, 7 Vet. App. at 511-12 (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

In any event, the Board observes that, while the lack of contemporaneous medical evidence may be considered and weighed against the appellant's lay reports of injuries, it does not, in and of itself, render such reports incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Nevertheless, absent a showing of left ankle and knee pathology on separation, the record does not support a finding of chronicity in service with respect to either of the appellant's claims.  As such, the Board must now consider whether the record supports a finding of continuity of symptomatology sufficient to grant those claims.  As noted above, such a showing of continuity of symptomatology may, by itself, satisfy the elements of in-service incurrence or aggravation and nexus in a claim for service connection for a currently diagnosed disorder.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307.

In an effort to establish the requisite continuity of symptomatology, the appellant has submitted written statements from his neighbor, girlfriend, and stepson.  Each of these parties attests to the appellant's long-term left ankle and knee problems.  Significantly, however, while the neighbor and girlfriend profess to have known the appellant since the early 1990s, neither claims to have a recollection of his alleged in-service injuries, which, by his own acknowledgement, took place a full decade earlier.  Similarly, the stepson does not contend that he actually knew the appellant at the time those alleged injuries occurred.  

Moreover, while the appellant himself maintains that his left ankle and knee problems have plagued him since service, he acknowledges that he did not seek relevant medical treatment for many years after his military discharge.  In this regard, the appellant professes to have foregone private treatment due to a lack of insurance coverage.  He further claims that his status as a National Guardsman initially precluded him from seeking treatment at a VA medical facility.  

Significantly, the earliest clinical evidence of left ankle and knee pathology is dated in August 2008.  At that time, the appellant underwent a VA general medical examination in which he complained of chronic ankle and knee problems that had persisted since service.  Although the appellant's assertion of in-service onset was consistent with his later reports, his specific account of ankle and knee injuries differed from the description set forth in his written statements and Board testimony.  Indeed, rather than attributing his current ankle and knee symptoms to a running accident in boot camp, the appellant told the August 2008 VA examiner that those symptoms had first arisen while he was "unloading a ship" and "jumping off a truck" during a period of qualifying active service.  Tellingly, the appellant conceded that he could not recall the year in which his ankle and knee injuries had occurred.  He further acknowledged that he had not sought treatment for those injuries, either in service or for many years thereafter.  

Concurrent clinical testing revealed evidence of joint pain and limitation of motion that was consistent with diagnoses of left ankle and bilateral knee strain.  Nevertheless, the August 2008 examiner declined to relate either condition to the appellant's initial period of active duty for training, or to any other aspect of his qualifying active service.

The subsequent evidence of record reflects that the appellant has recently sought VA and private treatment for his left ankle and knee problems.  Additionally, that evidence shows that various VA treating providers have transcribed the appellant's reports of left lower extremity pain, dating back 20 years to his active service.  Significantly, however, none of those VA providers has proffered an independent opinion as to the etiology of the appellant's current ankle and knee disabilities.  Nor has any private clinician.  On the contrary, while a private orthopedic surgeon who treated the appellant in January 2011 referenced his account of left knee injury occurring "in the armed forces around 1995," that clinician made no mention of any nexus between the appellant's current knee pathology and his active duty.  

Notwithstanding the lack of clinical evidence supporting the appellant's claims, the Board previously determined that the aforementioned lay statements and testimony were sufficient to trigger the need for a VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the Board found that, to the extent VA had previously afforded the appellant an examination in August 2008, that examination was inadequate as it had not included an etiological opinion.  See Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination or opinion when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Accordingly, the appeal was remanded for a follow-up VA examination and etiological opinion.  However, as discussed above, the appellant did not report for that follow-up examination, which was scheduled for November 2012.  As such, while mindful of the deficiencies inherent in the August 2008 examination report, Board is precluded by law from remanding for yet another VA examination.  Indeed, VA's governing regulations expressly provide that where, as here, an appellant declines to appear for an examination without providing good cause, the Board must decide the case based upon the existing record.  38 C.F.R. § 3.655.  

Following careful consideration of the above evidence, the Board concludes that service connection is not warranted for the appellant's left ankle and knee disabilities.  

In arriving at this determination, the Board is cognizant of the appellant's account of ankle and knee injuries incurred in boot camp.  As noted above, he is competent to offer an account of such injuries, which are within the realm of his experience.  See Davidson, 581 F.3d at 1318.  Nevertheless, the Board has reason to question the credibility of the appellant's account as it is inconsistent with his own prior statements.  Indeed, as noted above, the appellant previously informed the August 2008 VA examiner that he had injured his left ankle and knee while unloading a ship and jumping off a truck, rather than performing a training run.  Moreover, the appellant told VA treating providers in 2011 that his left lower extremity problems had arisen "20 years ago," a full decade later than his written statements and Travel Board testimony indicate.  The Board considers the appellant's earlier statements, which were rendered in the course of a clinical examination and subsequent outpatient treatment, to be more probative than his most recent assertions, which were delivered solely in the interest of seeking VA benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza, 7 Vet. App. at 511 (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  Accordingly, the Board assigns greater evidentiary weight to the appellant's account of left ankle and knee problems, dating back no further than 20 years, and places less reliance on his assertions of three-decade-old injuries, which commenced in boot camp.  Further, while mindful that the appellant has steadfastly attributed his current symptoms to his qualifying active service, the Board notes that his 1982 stint of active duty for training is the only period of such service that has been verified.  As such, while the Board is inclined to believe the appellant's earlier account of ankle and knee problems arising in the early 1990s, it does not accept his concurrent assertions of having served on active duty during that time.  On the contrary, the appellant's service records indicate that he had no qualifying active service during that period, thereby refuting his account of an in-service onset for his initial left ankle and knee injuries. 

Even if the Board were to find the appellant wholly credible with respect to the circumstances and dates of his alleged in-service injuries, however, service connection could still not be granted absent evidence linking those injuries to current disabilities.  No such evidence has been presented here.  On the contrary, while the appellant has attested to a continuity of left ankle and knee symptoms since his 1982 boot camp, he has undermined his own credibility by offering a conflicting account of such symptoms arising within the last 20 years.  Moreover, notwithstanding the appellant's efforts to regain credibility by submitting corroborating statements from his neighbor, girlfriend, and stepson, the Board considers it significant that none of those parties professes to have known the appellant during his only confirmed period of qualifying service.  As such, none is competent to report that the appellant has experienced chronic left ankle and knee symptoms since that particular period of active duty for training in 1982.  

Moreover, notwithstanding VA's express request on remand, the appellant has not submitted any treatment records or other evidence documenting continuous left ankle and knee symptoms since service.  Nor has he provided the necessary authorization to permit the AOJ to obtain such evidence on his behalf.  The Board recognizes that the appellant has testified that his lack of health-care coverage initially kept him from seeking private medical care, while his participation in the National Guard also precluded him from obtaining VA treatment.  Nevertheless, the Board observes that the appellant has not attempted to corroborate his assertions regarding his lack of private health-care coverage.  Nor has he explained why, after severing all ties with the Army and the Army National Guard in 1997, he continued to eschew VA treatment for many years.  In this regard, the Board acknowledges that the central inquiry in a claim for service connection is whether there is a continuity of symptoms since the incurrence of a claimed injury or disease in service, rather than a continuity of treatment.  Nevertheless, the Board finds that, here, the absence of any record of treatment for nearly 30 years after the appellant's period of active duty for training, or any documentation supporting his account of why such treatment could not be obtained, further shifts the weight of the evidence against his claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Next, the Board observes that, not only does the competent and credible evidence of record fail to establish a continuity of post-service symptomatology, it also is silent with respect to any other evidence of a nexus between the appellant's current left ankle and knee disabilities and his qualifying service.  As discussed above, no such nexus was found by the August 2008 VA examiner or by any of the VA or private medical providers who treated the appellant.  On the contrary, those clinicians merely transcribed the appellant's subjective complaints of in-service injury and ensuing left ankle and knee pathology.  As such, their reports are no more probative than the appellant's own unsubstantiated statements.

The Board recognizes that, in certain cases, an appellant's statements and other lay evidence may be sufficient to establish a nexus between present disability and active service.  Barr, 21 Vet. App. at 307.  However, this is not such a case.  On the contrary, while the appellant is certainly competent to report on both current and historic ankle and knee symptoms, he has not demonstrated that he has the requisite clinical expertise to opine as to medical etiology.  Id.; Jandreau (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the appellant's statements, standing alone, are insufficient to address a medically complex question, such as the link, if any, which exists between his current left ankle and knee disabilities and his period of active duty for training.  Similarly, while the appellant's neighbor, girlfriend, and stepson, are competent to report their personal observations of the appellant's left ankle and knee problems, they likewise lack the clinical expertise to relate those problems to his qualifying active service. 

For the foregoing reasons, the Board finds that the record does not support a grant of service connection for the appellant's left ankle and knee disorders.  In rendering this determination, the Board has considered the applicability of the benefit-of-the-doubt rule.  However, because in this case the evidence preponderates against the appellant's claims, that rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a left ankle disability is denied.  

Service connection for a left knee disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


